DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1, 4-8 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and 8 are about for an original image at a particular time point among a plurality of original images having a sequential relationship in terms of time, in case that the original image overlaps other original images, determining a weight of each of the plurality of original images according to a response speed of visual cells of a user to an afterimage;
determining a blur kernel for an eye of the user to the afterimage based on the weight of each of the plurality of original images;
determining a cumulative value due to the afterimage of the other original images before the particular time point based on a value of at least one pixel constituting the plurality of original images and on the blur kernel;
based on the determined cumulative value and the plurality of original images, obtaining a plurality of blur compensation images for removing a blur caused by the afterimage; and
outputting the obtained plurality of blur compensation images, wherein a signal perceived by a user by the afterimage generated according to outputting of the plurality of blur 
Gallo 20150346817, CHO 20130016239, Takado 20160344956, and Yuh-Ren 20060044241 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 4-7 and 15 depend on claim 1, are allowed based on same reason as claim 1.
Claim 11-14 depend on claim 8, are allowed based on same reason as claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616